  Case 3:19-cr-00001-TJC-PDB Document 62 Filed 12/12/19 Page 1 of 4 PageID 579
                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

                                     CASE NO. 3:19-cr-00001-TJC-PDB

  UNITED STATES OF AMERICA,

  v.

  JOHN R. NETTLETON,
        Defendant.
_________________________________/

                               JOHN NETTLETON’S EXHIBIT LIST

          Defendant JOHN R. NETTLETON, by and through below counsel, hereby files the

  attached Exhibit List for trial.


  Submitted on Dec. 12, 2019, by

  s/ Daniel Schwarz                                     Colby Vokey
  Daniel Schwarz                                        Texas Bar No. 24043391
  FBN 84665                                             The Law Firm of Colby Vokey PC
  245 SE 1st Street, Suite 404                          6924 Spanky Branch Court
  Miami, FL 33131                                       Dallas, TX 75248
  Phone: 305-900-0481                                   Phone: 214-697-0274
  Fax: 305-503-6973                                     Fax: 214-594-9034
  Daniel@danielschwarzlaw.com                           Email: vokeylaw@colbyvokey.com

  Terence Lenamon
  Fla. Bar No. 970476
  Terence Lenamon P.A.
  245 SE 1st Street, Ste. 404
  Miami, FL 33131
  Phone: 305-373-9911
  Fax: 305-503-6973
  Email: terry@lenamonlaw.com


                                        CERTIFICATE OF SERVICE

           I hereby certify that on Dec. 12, 2019, a true and correct copy of the foregoing was
  electronically filed with the Clerk of the Court using CM/ECF, and thereby served on all interested
  parties.

                                          s/ Daniel Schwarz
                                          Daniel Schwarz
         Case 3:19-cr-00001-TJC-PDB Document 62 Filed 12/12/19 Page 2 of 4 PageID 580

                                       UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                          JACKSONVILLE DIVISION

                                         CASE NO. 3:19-cr-00001-TJC-PDB

         UNITED STATES OF AMERICA,

         v.

      JOHN R. NETTLETON,
            Defendant.
    _________________________________/

                                       JOHN NETTLETON’S EXHIBIT LIST

Def. #        Govt. #   Date Offered    Marked   Admitted Description

A                                                           Bloodstain documentation, photographs (USDOJ Bates
                                                            443473-443550)
B                                                           Nettleton house/blood diagrams (USDOJ Bates 449699-
                                                            449731)
C                                                           Photos of blood at and around John Nettleton’s house,
                                                            dock area (Govt. Discovery #8, additional photos)
D                                                           Any and all photographs taken inside, outside, or near
                                                            Nettleton’s home and boat dock (Government’s misc.
                                                            discovery)
E                                                           Miscellaneous Guantanamo Bay, John Nettleton
                                                            residence, etc. photographs (USDOJ Bates 448674-
                                                            448909)
F                                                           Miscellaneous photographs (USDOJ Bates 448974-
                                                            449043)
G                                                           Aerial photograph of John Nettleton’s house, Bayview
                                                            Club, surrounding areas (USDOJ Bates 442530)
H                                                           Maps/charts of Guantanamo Bay Naval Station (to be
                                                            provided)
I                                                           Photographs of Guantanamo Bay Naval Station (to be
                                                            provided)
J                                                           Dr. Christopher Gordon reports, including autopsy
                                                            reports
K                                                           Dr. Christopher Gordon e-mails

L                                                           Miscellaneous e-mails (USDOJ Bates 70303-70511)

M                                                           Christopher Tur toxicology and pathology reports

N                                                           Christopher Tur medical records


                                                        1
      Case 3:19-cr-00001-TJC-PDB Document 62 Filed 12/12/19 Page 3 of 4 PageID 581
O                                              Charity Day NCIS reports

P                                              Walter Bulnes NCIS reports

Q                                              Carrie McNamara NCIS reports

R                                              Michael Sherach NCIS reports

S                                              William Elflein NCIS reports

T                                              Patrice Austin NCIS reports

U                                              Rick Dunwoodie NCIS reports

V                                              Douglas Robinson NCIS reports

W                                              Rachel Clergy NCIS reports

X                                              Erica Bisesi NCIS reports

Y                                              Jason Boswell NCIS reports

Z                                              Jodi Gamble NCIS reports

A-2                                            Gregory Hall NCIS reports

B-2                                            Amie Houghton NCIS reports

C-2                                            Fitness Reports for John Nettleton

D-2                                            Instructions relating to possession of firearms in
                                               servicemembers’ homes
E-2                                            Instruction guide/Operational Reports guide for Navy
                                               Blue communications
F-2                                            Phone records for 77553, 7887, and 84600

G-2                                            Mary Jackson e-mails

H-2                                            Statements of Mary Jackson

I-2                                            Scott Gray e-mails

J-2                                            Statements of Scott Gray

K-2                                            Alonza Ross e-mails

L-2                                            Statements of Alonza Ross


                                           2
      Case 3:19-cr-00001-TJC-PDB Document 62 Filed 12/12/19 Page 4 of 4 PageID 582
M-2                                            Dale Ziegler e-mails

N-2                                            Statements of Dale Ziegler

O-2                                            Rick Dunwoodie e-mails

P-2                                            Dixon Smith e-mails

Q-2                                            John Nettleton e-mails

R-2                                            E-mails between Christopher Tur’s family members and
                                               NCIS agents
S-2                                            Statements of Mark Cameron

T-2                                            Statements of Randall Barger

U-2                                            Statements of Erica Bisesi

V-2                                            Statements of Tara Culberson

W-2                                            Statements of Nancy Devore

X-2                                            Statements of Shaun Grant

Y-2                                            Statements of Leon Hendricks

Z-2                                            Statements of Stephen Shewell

A-3                                            Statements of Leslee Stafford

B-3                                            Statements of Anthony Thibodeaux

C-3                                            Statements of Paul Tidd

D-3                                            Statements of Jeffrey Tidwell

E-3                                            Statements of Kelly Wirful

F-3                                            Statements of Walter Bulnes

G-3                                            Statements of Lara Sabanosh

H-3                                            Any and all statements taken by NCIS agents relating to
                                               the Tur/Nettleton investigation
I-3                                            Any and all grand jury transcripts

J-3                                            Any and all documents listed on the Government’s
                                               exhibit list

                                           3
